COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 TRAVIS KIRCHNER,                              §
                                                               No. 08-11-00368-CR
                  Appellant,                   §
                                                                     Appeal from the
 v.                                            §
                                                                41st District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               §
                  Appellee.                                     (TC#20100D00899)
                                                §

                                         O R D E R

       The Court has received and filed the supplemental clerk’s record requested in this Court’s

Order Abating the Appeal issued February 27, 2014. The appeal is therefore reinstated.

       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2014.



                                            PER CURIAM

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge)(Sitting by Assignment)